03/16/2020



                                                                                  Case Number: DA 18-0684



         IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Case No. DA 18-0684

DAVID M. HOON, TERI L. HOON,
    Plaintiffs, Appellants and Cross-Appellees,

v.

BETTY MURPHY, as Trustee for In I Am We Trust              ORDER FOR
Trust and BEAR MOUNTAIN LLC,                           EXTENSION OF TIME
      Defendant, Appellee and Cross-Appellants,         TO FILE PETITION
                                                        FOR REHEARING
PETER A. BURGGRAFF; JUDY BURGGRAFF
    Objectors and Appellees


      Pursuant to the authority granted under Mont. R. App. P. 20(2)(C), based

upon the Unopposed Motion for Extension to file the Petition for Rehearing filed

by Plaintiffs, Appellants and Cross-Appellees David M. and Teri L. Hoon, and for

good cause appearing therefore;

      IT IS HEREBY ORDERED, that the Petition for Rehearing is due on or

before March 23, 2020.




                                                                       Electronically signed by:
                                                                           Page   1 of 1
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            March 16 2020